Title: From George Washington to James Hamilton, 24 April 1754
From: Washington, George
To: Hamilton, James



Honble Sir
[Wills Creek, Md., c.24] April—1754

It is with the greatest concern I acquaint you that Mr Ward Ensign in Captn Trents Company was compelld to surrender his small Fort in the Forks of Monongehele to the French on the 17th Instant: Who fell down from Venango with a Fleet of 360 Batoes and Canoes with upwards of one thousand Men and eighteen pieces of Artillery—which they planted against the Fort, drew up their Men and sent the enclos’d Summons to Mr Ward, who having but an inconsiderable number of Men and no Cannon to make a proper defence was oblige to surrender they sufferd him to draw of his Men, Arms, and Working Tools and gave leave that he might retreat to the Inhabitants.
I have heard of your Honour’s great zeal for His Majestys Service; and for all our Interest’s on the present occasion—You will see by the Inclos’d Speech of the Half Kings that the Indians expect some assistance from you and I am perswaded you

will take proper notice of their moving Speech and of their unshaken fidility.
I thought it more advisable to acquaint your Honour with it imediately than to wait ’till you could get Intelligence by way of Williamsburg and the Young Man as the Half King proposes.
I have arriv’d thus far with a detachment of 150 Men; Colo. Fry with the remainder of the Regimt and Artillery is daily expected. In the meantime we advance slowly across the Mountains making the Roads as we March, fit for the Carriage of our great Guns &ca and are design’d to proceed as far as the mouth of red Stone Creek which Enter’s Monongehele abt 37 miles above the Fort taken by the French from whence we have a Water Carriag⟨e⟩ down the River—And there is a storehouse built by the Ohio Company which may serve as a recepticle for our Amunition and Provisions.
Besides these French that came from Venango we have credible accts that another party are coming up Ohio—we also have Intelligence that 600 of the Chippoways and Ottoways are Marching down Sciodo Ck to join them. I hope your Honour will excuse the Freedom I have assum’d in acqt. you with these Advises. It was the Warm Zeal I owe my Country that influenced me to it and occasiond this express. I am with all due respect & Regard Yr Honours most Obt & very Hble Servt

Go: Washington

